TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00515-CR


Christopher Paul Wyss, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 8007, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was first due on November 12, 2007.  The time for filing was
extended to January 11, 2008, on the motion of appellant's original counsel.  On January 4, 2008,
the Court granted Clyde Hill Williams's motion to be substituted as appellant's counsel.  The Court
later granted two motions by Williams for further extensions of time, most recently to February 29,
2008.  The brief has not been received, and no further extension of time has been sought.
Appellant's counsel, Clyde Hill Williams, is ordered to file a brief on appellant's
behalf no later than April 25, 2008.
It is ordered March 28, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish